                Case 20-10343-LSS            Doc 3937     Filed 05/13/21       Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT AROF DELAWARE


In re:                                                   Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                                       (Jointly Administered)

                                  Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Kenneth H. Brown of Pachulski Stang Ziehl & Jones LLP, to represent the Tort
Claimants’ Committee in the above-captioned proceedings.

Dated: May 12, 2021                               /s/ James E. O’Neill
                                                  James E. O’Neill (DE Bar No. 4042)
                                                  Pachulski Stang Ziehl & Jones LLP
                                                  919 North Market Street, 17th Floor
                                                  Wilmington, DE 19899-8705 (Courier 19801)

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: May 12, 2021                               /s/ Kenneth H. Brown
                                                  Kenneth H. Brown (CA Bar No. 100396)
                                                  Pachulski Stang Ziehl & Jones LLP
                                                  150 California Street, 15th Floor
                                                  San Francisco, CA 94111-4500
                                                  Telephone: (415) 263-7000
                                                  Facsimile: (415) 263-7010
                                                  Email: kbrown@pszjlaw.com

                                    ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: May 13th, 2021                           LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:234307.1 85353/002
